Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application is a continuation application of 15/892,451 filed on 2/9/2018, updated as US 10,577,685 and 15/892,451 is a DIV of 14/471,630 filed on 8/28/2014, updated as US patent 9,920,412 B2, and 14/471630 has Provisional application 61/871143 filed on 8/28/2013.

Election/Restrictions
Application’s election of Invention I, claim(s) 1-9, draw to manufacturing process for applying a composition to a substrate, in the reply filed on 12/15/2020 is acknowledged without traverse Therefore, Claims 10-20 are withdrawn as non-elected claims; Claims 1-9 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Branagan (US-PG-pub 2004/0140021 A1, listed in IDS filed on 2/4/2020, thereafter PG’021) in view of Gammage et al (US-PG-pub 2006/0102354 A1, thereafter PG’354).
Regarding claim 1, PG’021 teaches a manufacturing process of applying thermal spray coating to form a hard solid material on substrate (Abstract, par.[0041], [0057], [0063], [0077], Fig.1-2, 6, and table 2 of PG’021), which reads on the process of applying a composition to a substrate by thermal spraying  building structures, tools, engine components, and protective shielding of modern armaments (par.[0004] of PG’021), but PG’021 does not specify applying thermal spraying technique for the downhole component in a well as recited in the instant claim. However, applying thermal spraying technique on a downhole well equipment is a well-known technique as demonstrated by PG’354. PG’354 teaches applying coated alloy to downhole component by thermal spraying technique in order to improve the wear resistance of the component (Abstract, Fig.3, and par.[0008] of PG’354). It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique, that is thermal spraying coating on a downhole component, as demonstrated by PG’354 in the process of PG’021 in order to improve the component’s wear resistance (Abstract, Fig.3, and examples of PG’354).
Regarding claim 2-3, PG’021 provides exemplary materials for Fe based hard solid material without Cr, S, and P 
Regarding claims 5 and 9, since PG’021 in view of PG’354 teaches applying the same thermal spraying technique for coating  the same Fe based alloy composition on the same downhole component as recited in the instant invention, the claimed temperature raising (cl.5) and no heat-affect zone (cl.9) would be highly expected for the process of PG’021 in view of PG’354. MPEP 2112 01 and 2145 II. Actually, PG’354 specify that: “The coating operation takes place at low temperatures without fusion or thermal deterioration to the base material.” (abstract and par.[0008] and [0016] of PG’354).
Regarding claim 8, PG’021 specify applying spray coating on a tubular substrate (Fig.5-6 of PG’021).
 
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over PG’021 in view of PG’354, as applied to the instant claims 1-3, 5 and 8-9, and further in view of Marantz et al (US 6,372,298 B1, thereafter US’298).
Regarding claim 4, PG’021 specify forming wire and feeding wire during the thermal spraying process (abstract, Fig.3, par.[0010], [0049]-[0056] of PG’021). PG’021 does not specify detail melting and applying gas in the projection process as recited in the instant claim. US’298 teaches a manufacturing process of thermal spraying at a . 

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over PG’021 in view of PG’354, as applied to the instant claims 1-3, 5 and 8-9, and further in view of Thornton (US-PG-pub 2012/0292043 A1, thereafter PG’043).
Regarding claims 6-7, PG’021 in view of PG’354 does not specify the downhole component includes a stop collar (cl.6) or downhole tool extending outwards from the tubular (cl.7). PG’043 teaches a manufacturing process for a downhole tool including a stop collar with tubular (Par.0021] of PG’043). PG’043 specify applying a thermal spraying coating for the surface modification (par.[0199] and [0224] of PG’043). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply applying spraying coat for the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 6-16 of copending application No. 15/892451 (updated as US 10,577,685 B2).  


Claims 1-9 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 37-49 of copending application No. 16/518,830 (US-PG-pub 2020/0056276 A1).  
Regarding claims 1-9, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 37-49 of copending application No. 16/518,830 (US-PG-pub 2020/0056276 A1) teaches all of the essential manufacturing steps of thermal spraying a layer composition onto a substrate with iron based alloy without Cr. The thickness about 0.010 to 0.10 inches (cl.46) overlaps the claimed thickness of at least about 0.1 inches as recited in the instant claim 1, which creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill 
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734